EXHIBIT 99.1 Consolidated Financial Statements(Expressed in U.S. dollars) BALLARD POWER SYSTEMS INC. Years ended December 31, 2009 and 2008 MANAGEMENT’S REPORT Management’s Responsibility for the Financial Statements andReport on Internal Control over Financial Reporting The consolidated financial statements contained in this Annual Report have been prepared by management in accordance with Canadian generally accepted accounting principles (“GAAP”). The integrity and objectivity of the data in these consolidated financial statements are management’s responsibility. Management is also responsible for all other information in the Annual Report and for ensuring that this information is consistent, where appropriate, with the information and data contained in the consolidated financial statements. Management is responsible for establishing and maintaining adequate internal control over financial reporting.
